UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 28, 2008 (February 27, 2008) Brookdale Senior Living Inc. (Exact name of registrant as specified in its charter) Delaware 001-32641 20-3068069 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 330 North Wabash Avenue, Suite 1400, Chicago, Illinois 60611 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (312) 977-3700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 — Financial Information Item 2.02 Results of Operations and Financial Condition. On February 27, 2008, Brookdale Senior Living Inc. (the “Company”) issued a press release announcing its fourth quarter and full year 2007 financial results and announcing a conference call to review these results. A copy of the press release is furnished herewith as Exhibit 99. The information furnished pursuant to this Current Report on Form 8-K (including the exhibit hereto) shall not be considered “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be incorporated by reference into any filing by the Company under the Securities Act of 1933, as amended, or under the Securities Exchange Act of 1934, as amended, unless the Company expressly sets forth by specific reference in such filing that such information is to be considered “filed” or incorporated by reference therein. Section 9 — Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99 Press Release dated February 27, 2008 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BROOKDALE SENIOR LIVING INC. Date: February 28, 2008 By: /s/ T. Andrew Smith Name: T. Andrew Smith Title: Executive Vice President, General Counsel and Secretary EXHIBIT
